DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to: 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,120,271 in view of Cansler et al. (US Patent 8,561,113). 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of Patent No. 11,120,271 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application except for the limitations:
	As to claims 1-9, generating augmented video content comprising the video content and a plurality of selectable indications, wherein each of the plurality of selectable indications is associated with one of the plurality of augmentation options;
	detecting, by one or more computer processors, a selection of a particular selectable indication of the plurality of selectable indications;
	in response to detecting the selection of the particular selectable indication, determining one or more actions based at least in part on the particular selectable indication.
	As to claim 10-14, “detecting a selection, on the graphical display device, of a particular augmentation indication associated with a particular augmentation of the plurality of augmentations”; and
	A to claims 15-20, “detect a selection of the first augmentation content” respectively. 
	However, Cansler discloses:
	the augmentation comprises a plurality of augmentation options and a plurality of selectable indications, wherein each of the plurality of selectable indications is associated with one of the plurality of augmentation options; detecting, by one or more computer processors, a selection of a particular  selectable indication of the plurality of selectable indications; detecting a selection, on the graphical display device, of a particular augmentation indication associated with a particular augmentation of the plurality of augmentations; and detect a selection of the first augmentation content  (Cansler, claims 1 and 2, augmenting the video content with at least one user-selectable option indicated by at least one metadata item to generate augmented content; and sending the augmented television content from the television receiver to a display device to display the augmented television content, wherein the at least one user-selectable options is displayed simultaneously with the conten; detecting the at least one user-selectable option selected via a remote control device; this disclosure also indicate that ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cansler’s features into 1-20 of U.S. Patent No. 11,120,271 for enhancing user’s interactive playback experience.
	 Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
	Claims 1-9  recite “selectable indications” which do not have support in the specification. Claims 10-14 and 15-20 recite “detecting a selection, on the graphical display device, of a particular augmentation indication associated with a particular augmentation of the plurality of augmentations” and “detect a selection of the first augmentation content” respectively. Selectable augmentation indication and selectable augmentation content” do not have support in the specification.  

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claims 1-9, the term "selectable indication(s)"  does not have support in the specification. Claims 10-14 and 15-20 recite “detecting a selection, on the graphical display device, of a particular augmentation indication associated with a particular augmentation of the plurality of augmentations” and “detect a selection of the first augmentation content” respectively. Selectable augmentation indication and selectable augmentation content” do not have support in the specification; therefore claims 1-20 are deemed indefinite. 
	Claim 11 recites “augmentation data further comprises an augmentation option associated with no augmentation associated with the particular semantic element”. It is unclear as to what the augmentation option is associated with.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

10.	Claims 1-6, 15, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lucey et al. (US Publication 2014/0058992, hereinafter Lucey) in view of Deshpande et al. (US Publication 2014/0064693, hereinafter Deshpande), and further in view of McIntire et al. (US Publication 2007/0250901, hereinafter McIntire) and Cansler et al. (US Patent 8,561,113, hereinafter Cansler). 
Regarding claim 1, Lucey discloses a computer-implemented data processing method for generating augmented video content, the method comprising:
receiving, from an external server by one or more computer processors, video data corresponding to an event, the video data comprising video content and spatiotemporal data, the video content comprising a plurality of video frames (Lucey, para. 0002, discloses an artificial intelligence video processing system configured to analyze participants engaged in a sport, and in particular to characterize motion patterns of multiple agents/players from spatiotemporal data; para’s 0092-0100, fig’s 8 and 9, receiving a data feed for a current match);
determining, by one or more computer processors, based at least in part on the spatiotemporal data, a semantic element in a video frame of the plurality of video frames; determining, by one or more computer processors, based at least in part on the spatiotemporal data, a semantic context for the semantic element (Lucey, para’s 0092-0100, fig’s 8 and 9, analyzing the data feed in light of data from prior matches data retrieved from a data store in order to determine whether the style/patterns of play exhibited by the team playing in the current match are similar to or different from the team’s style/patterns of play in prior matches. Characterizing player(s) or agent(s) behavior includes receiving player movements associated with the match and data from prior matches. This approach may be used to characterize team behaviors under certain conditions/event types such as goal scoring scenarios, intercepting a ball from opponent team, defending the goal, see para’s 0023-0025 and 0100).
	Lucey does not explicitly disclose: 
determining, by one or more computer processors, based at least in part on the semantic context and the semantic element, a plurality of augmentation options for the semantic element;
generating, by one or more computer processors, augmented video content comprising the video content and a plurality of selectable indications, wherein each of the plurality of selectable indications is associated with one of the plurality of augmentation options;
presenting, by one or more computer processors on a graphical user interface, the augmented video content;
detecting, by one or more computer processors, a selection of a particular selectable indication of the plurality of selectable indications;
at least partially in response to detecting the user selection of the particular  selectable indication, determining, by one or more computer processors, one or more actions based at least in part on the particular  selectable indication; and
at least partially in response to determining the one or more actions, taking, by one or more computer processors, the one or more actions.
Deshpande discloses:
determining, by one or more computer processors, based at least in part on the one or more semantic contexts and the one or more semantic elements, an augmentation for the semantic element (Deshpande, par. 0025, video insertion module 220 may receive the information from the event-based data extractor 210. The information may include the event detected and the frame number of the video this event corresponds to. For example, if the on-screen dashboard includes a shot-clock decremented from a value of 11 seconds to a value of 10 seconds, the event-based data detector 210 will extract this event, e.g., clock decrement, and the frame at which the decrement occurred; this information may then be used by the video insertion module 220 to annotate/augment the video-program 240 with an enhancement, e.g., shot-clock graphic, related to the event).
generating, by one or more computer processors, augmented video content comprising the video content and the augmentation for the semantic element (Deshpande, par. 0025, video insertion module 220 may generate and insert into the video stream shot-clock graphic related to the event);
presenting, by one or more computer processors on a graphical user interface, the augmented video content (Deshpande, par. 0025, present the inserted content with the video stream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Deshpande’s features into Lucey’s invention because providing the augmented video can enhance user’s viewing experience.
Lucey-Deshpande does not explicitly disclose:
the augmentation comprises a plurality of augmentation options and a plurality of selectable indications, wherein each of the plurality of selectable indications is associated with one of the plurality of augmentation options;
detecting, by one or more computer processors, a selection of a particular  selectable indication of the plurality of selectable indications;
at least partially in response to detecting the user selection of the particular  selectable indication, determining, by one or more computer processors, one or more actions based at least in part on the particular selectable indication; and
at least partially in response to determining the one or more actions, taking, by one or more computer processors, the one or more actions.
Cansler discloses:
the augmentation comprises a plurality of augmentation options and a plurality of selectable indications, wherein each of the plurality of selectable indications is associated with one of the plurality of augmentation options; detecting, by one or more computer processors, a selection of a particular  selectable indication of the plurality of selectable indications (Cansler, claims 1 and 2, augmenting the video content with at least one user-selectable option indicated by at least one metadata item to generate augmented content; and sending the augmented television content from the television receiver to a display device to display the augmented television content, wherein the at least one user-selectable options is displayed simultaneously with the conten; detecting the at least one user-selectable option selected via a remote control device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cansler’s features into Lucey-Deshpande’s invention for enhancing user’s interactive playback experience.
Lucey-Deshpande-Cansler discloses detecting, by one or more computer processors, a selection of a particular  selectable indication of the plurality of selectable indications, but does not explicitly disclose:
at least partially in response to detecting the user selection of the particular  selectable indication, determining, by one or more computer processors, one or more actions based at least in part on the particular selectable indication; and
at least partially in response to determining the one or more actions, taking, by one or more computer processors, the one or more actions.
McIntire discloses:
at least partially in response to detecting the user selection of the particular  selectable indication, determining, by one or more computer processors, one or more actions based at least in part on the particular selectable indication (McIntire, para. 0428-0430, fig. 18, detecting viewer clicking on a supplemental item to access additional information; para. 0428-0430, fig. 18, McIntire, in response to the detected viewer clicking on a supplemental item, provide additional information associated with the supplemental item, i.e., the augmented content); and
at least partially in response to determining the one or more actions, taking, by one or more computer processors, the one or more actions (McIntire, para. 0428-0430, fig. 18, detecting viewer clicking on a supplemental item to access additional information);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McIntire’s features with Lucey-Deshpande-Cansler’s invention for enhancing user’s viewing experience by providing an interactive playback video system. 

Regarding claim 2, Lucey-Deshpande-Cansler-McIntire discloses the computer-implemented data processing method of claim 1, wherein the one or more actions comprise: generating, by one or more computer processors, based on the selection of the particular selectable indication, second augmented video content comprising the video content; and presenting, by one or more computer processors on a graphical interface, the second augmented video content (McIntire, para. 0428-0430, fig. 18, detecting viewer clicking on a supplemental item to access additional information).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Lucey-Deshpande-Cansler-McIntire discloses the computer-implemented data processing method of claim 2, wherein: the particular selectable indication is associated with a particular augmentation option of the plurality of augmentation options; the particular augmentation option is associated with a particular augmentation associated with the semantic element; and generating the second augmented video content comprises generating, by one or more computer processors, the second augmented video content comprising the video content and the particular augmentation (Deshpande, par. 0025, video insertion module 220 may receive the information from the event-based data extractor 210. The information may include the event detected and the frame number of the video this event corresponds to. For example, if the on-screen dashboard includes a shot-clock decremented from a value of 11 seconds to a value of 10 seconds, the event-based data detector 210 will extract this event, e.g., clock decrement, and the frame at which the decrement occurred; this information may then be used by the video insertion module 220 to annotate/augment the video-program 240 with an enhancement, e.g., shot-clock graphic, related to the event; McIntire, para. 0428-0430, fig. 18, detecting viewer clicking on a supplemental item to access additional information; para. 0428-0430, fig. 18, McIntire, in response to the detected viewer clicking on a supplemental item, provide additional information associated with the supplemental item, i.e., the augmented content; McIntire, para. 0428-0430, fig. 18, presenting supplemental item with augmented video content).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 4, Lucey-Deshpande-Cansler-McIntire discloses the computer-implemented data processing method of claim 3, wherein generating the second augmented video content comprises generating, by one or more computer processors, the second augmented video content comprising the video content, the particular augmentation, and one or more of the plurality of selectable indications (Deshpande, par. 0025, video insertion module 220 may receive the information from the event-based data extractor 210. The information may include the event detected and the frame number of the video this event corresponds to. For example, if the on-screen dashboard includes a shot-clock decremented from a value of 11 seconds to a value of 10 seconds, the event-based data detector 210 will extract this event, e.g., clock decrement, and the frame at which the decrement occurred; this information may then be used by the video insertion module 220 to annotate/augment the video-program 240 with an enhancement, e.g., shot-clock graphic, related to the event; McIntire, para. 0428-0430, fig. 18, detecting viewer clicking on a supplemental item to access additional information; para. 0428-0430, fig. 18, McIntire, in response to the detected viewer clicking on a supplemental item, provide additional information associated with the supplemental item, i.e., the augmented content; McIntire, para. 0428-0430, fig. 18, presenting supplemental item with augmented video content).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 5, Lucey-Deshpande-Cansler-McIntire discloses the computer-implemented data processing method of claim 2, wherein: the particular selectable indication is associated with a particular augmentation option of the plurality of augmentation options; the particular augmentation option is associated with no augmentation associated with the semantic element; and generating the second augmented video content comprises generating, by one or more computer processors, the second augmented video content comprising the video content and no augmentation associated with the semantic element (Deshpande, para. 0017, fig. 1, a clock or a score bug may be inserted into a location of a frame with no additional augmentation related to the particular current semantic element).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 6, Lucey-Deshpande-Cansler-McIntire discloses the computer-implemented data processing method of claim 5, wherein generating the second augmented video content comprises generating, by one or more computer processors, the second augmented video content comprising the video content, no augmentation associated with the semantic element, and one or more of the plurality of selectable indications (McIntire, para. 0423, fig. 19B, a time counter may be inserted into a location of a frame with no additional augmentation related to the particular current semantic element).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 15, Lucey discloses a non-transitory computer-readable medium storing computer-executable instructions for generating augmented video content, the computer-executable instructions comprising instructions for: 
receiving, from an external server by one or more computer processors, video data corresponding to an event, the video data comprising video content and spatiotemporal data, the video content comprising a plurality of video frames (Lucey, para. 0002, discloses an artificial intelligence video processing system configured to analyze participants engaged in a sport, and in particular to characterize motion patterns of multiple agents/players from spatiotemporal data; para’s 0092-0100, fig’s 8 and 9, receiving a data feed for a current match);
determining, by one or more computer processors, based at least in part on the spatiotemporal data, a semantic element in a video frame of the plurality of video frames; determining, by one or more computer processors, based at least in part on the spatiotemporal data, a semantic context for the semantic element (Lucey, para’s 0092-0100, fig’s 8 and 9, analyzing the data feed in light of data from prior matches data retrieved from a data store in order to determine whether the style/patterns of play exhibited by the team playing in the current match are similar to or different from the team’s style/patterns of play in prior matches. Characterizing player(s) or agent(s) behavior includes receiving player movements associated with the match and data from prior matches. This approach may be used to characterize team behaviors under certain conditions/event types such as goal scoring scenarios, intercepting a ball from opponent team, defending the goal, see para’s 0023-0025 and 0100).
	Lucey does not explicitly disclose: 
determining, by one or more computer processors, based at least in part on the semantic context and the semantic element, a plurality of augmentation options for the semantic element; 
determining, by one or more computer processors, a first augmentation option of the plurality of augmentation options; 
generating, by one or more computer processors, first augmented video content comprising the video content and first augmentation content, wherein the first augmentation content is associated with the first augmentation option of the plurality of augmentation options; 
presenting, by one or more computer processors on a graphical interface, the first augmented video content; 
detecting, by one or more computer processors, a selection of the first augmentation content; 
at least partially in response to detecting the selection of the first augmentation content, determining, by one or more computer processors, based at least in part on the selection of the first augmentation content, a second augmentation option of the plurality of augmentation options; 
generating, by one or more computer processors, second augmented video content comprising the video content and second augmentation content, wherein the second augmentation content is associated with the second augmentation option of the plurality of augmentation options; and 
presenting, by one or more computer processors on the graphical user interface, the second augmented video content.
Deshpande discloses:
determining, by one or more computer processors, based at least in part on the semantic context and the semantic element, a plurality of augmentation options for the semantic element, an augmentation for the semantic element (Deshpande, par. 0025, video insertion module 220 may receive the information from the event-based data extractor 210. The information may include the event detected and the frame number of the video this event corresponds to. For example, if the on-screen dashboard includes a shot-clock decremented from a value of 11 seconds to a value of 10 seconds, the event-based data detector 210 will extract this event, e.g., clock decrement, and the frame at which the decrement occurred; this information may then be used by the video insertion module 220 to annotate/augment the video-program 240 with an enhancement, e.g., shot-clock graphic, related to the event).
determining, by one or more computer processors, a first augmentation of the plurality of augmentations;
generating, by one or more computer processors, first augmented video content comprising the video content and first augmentation content, wherein the first augmentation content is associated with the first augmentation of the plurality of augmentations (Deshpande, par. 0025, video insertion module 220 may generate and insert into the video stream shot-clock graphic related to the event);
presenting, by one or more computer processors on a graphical user interface, the first augmented video content (Deshpande, par. 0025, present the “first” inserted content with the video stream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Deshpande’s features into Lucey’s invention because providing the augmented video can enhance user’s viewing experience.
Lucey-Deshpande does not explicitly disclose:
the augmentations comprises a plurality of augmentation options and a plurality of selectable indications, wherein each of the plurality of selectable indications is associated with one of the plurality of augmentation options;
detecting, by one or more computer processors, a selection of the first augmentation content; 
at least partially in response to detecting the selection of the first augmentation content, determining, by one or more computer processors, based at least in part on the selection of the first augmentation content, a second augmentation option of the plurality of augmentation options; 
generating, by one or more computer processors, second augmented video content comprising the video content and second augmentation content, wherein the second augmentation content is associated with the second augmentation option of the plurality of augmentation options; and 
presenting, by one or more computer processors on the graphical user interface, the second augmented video content.
Cansler discloses:
the augmentation comprises a plurality of augmentation options and a plurality of selectable indications, wherein each of the plurality of selectable indications is associated with one of the plurality of augmentation options; detecting, by one or more computer processors, a selection of the first augmentation content (Cansler, claims 1 and 2, augmenting the video content with at least one user-selectable option indicated by at least one metadata item to generate augmented content; and sending the augmented television content from the television receiver to a display device to display the augmented television content, wherein the at least one user-selectable options is displayed simultaneously with the content; detecting the at least one user-selectable option selected via a remote control device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cansler’s features into Lucey-Deshpande’s invention for enhancing user’s interactive playback experience.
Lucey-Deshpande-Cansler discloses detecting, by one or more computer processors, a selection of the first augmentation content, but does not explicitly disclose:
at least partially in response to detecting the selection of the first augmentation content, determining, by one or more computer processors, based at least in part on the selection of the first augmentation content, a second augmentation option of the plurality of augmentation options; 
generating, by one or more computer processors, second augmented video content comprising the video content and second augmentation content, wherein the second augmentation content is associated with the second augmentation option of the plurality of augmentation options; and 
presenting, by one or more computer processors on the graphical user interface, the second augmented video content.
McIntire discloses:
at least partially in response to detecting the selection of the first augmentation content, determining, by one or more computer processors, based at least in part on the selection of the first augmentation content, a second augmentation option of the plurality of augmentation options; generating, by one or more computer processors, second augmented video content comprising the video content and second augmentation content, wherein the second augmentation content is associated with the second augmentation option of the plurality of augmentation options (McIntire, para. 0428-0430, fig. 18, detecting viewer clicking on a supplemental item to access additional information; para. 0428-0430, fig. 18, McIntire, in response to the detected viewer clicking on a supplemental item, provide additional information associated with the supplemental item, i.e., the second augmented content); and
presenting, by one or more computer processors on the graphical user interface, the second augmented video content (McIntire, para. 0428-0430, fig. 18, in response to detecting viewer clicking on a supplemental item, access and present the “second” additional information );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McIntire’s features with Lucey-Deshpande-Cansler’s invention for enhancing user’s viewing experience by providing an interactive playback video system.

Regarding claim 18, Lucey-Deshpande-Cansler-McIntire discloses the non-transitory computer-readable medium of claim 17, wherein: the presentation order for the plurality of augmentation options is determined based at least in part on the user context; and the user context comprises one or more context items determined based on data comprising at least one of: (a) user profile data; (b) user interaction history data; (c) user social media data (McIntire, para. 0397, social network); (d) user online activity data (McIntire, para. 0198, online shopping data); and (e) user shopping history data McIntire, para. 0198, online shopping data).

Regarding claim 19, Lucey-Deshpande-Cansler-McIntire discloses the non-transitory computer-readable medium of claim 15, wherein: the first augmentation content comprises no augmentation associated with the semantic element; and the second augmentation content comprises augmented video content associated with the semantic element (Deshpande, para. 0017, fig. 1, a clock or a score bug may be inserted into a location of a frame with no additional augmentation related to the particular current semantic element; McIntire, para. 0423, fig. 19B, a time counter may be inserted into a location of a frame with no additional augmentation related to the particular current semantic element).
The motivation and obviousness arguments are the same as claim 15.

Regarding claim 20, Lucey-Deshpande-Cansler-McIntire discloses the non-transitory computer-readable medium of claim 15, wherein: the first augmentation content comprises augmented video content associated with the semantic element; and the second augmentation content comprises no augmentation associated with the semantic element (Deshpande, para. 0017, fig. 1, a clock or a score bug may be inserted into a location of a frame with no additional augmentation related to the particular current semantic element; McIntire, para. 0423, fig. 19B, a time counter may be inserted into a location of a frame with no additional augmentation related to the particular current semantic element).
The motivation and obviousness arguments are the same as claim 15.

11.	Claims 7-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lucey-Deshpande-Cansler-McIntire, as applied to claim 1 above, in view of Borel et al. (English Translation of Chinese Publication CN 108351964, 07-2018, hereinafter Borel).
Regarding claims 7-8, Lucey-Deshpande-Cansler-McIntire discloses the computer-implemented data processing method of claim 1, and further comprising generating the augmented video content comprises generating, by one or more computer processors, the augmented video content comprising the video content and the plurality of selectable indications as described in claim 1 above.
Lucey-Deshpande-Cansler-McIntire does not explicitly disclose but Borel discloses determining, by one or more computer processors, a presentation order for the plurality of selectable indications; and generating the content based on the presentation order for the plurality of selectable indications (Borel, page 3, store an indication in a detected significant event marking flag indicator to indicate relative importance. When the user selects the indicator, indicating the displaying abstract together with the time of day of. can be selected, the user can choose all the event order more compact when display, wherein the less important event has a shorter time or is omitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Borel’s features into Lucey-Deshpande-Cansler’s invention for enhancing user’s playback experience by providing a prioritized interactive playback video system.
Regarding claim 8, Lucey-Deshpande-Cansler-McIntire-Borel discloses the computer-implemented data processing method of claim 7, wherein determining the presentation order for the plurality of selectable indications comprises determining, by one or more computer processors, the presentation order for the plurality of selectable indications based at least in part on the semantic context (Borel et al., CN 108351965, page 3, store an indication in a detected significant event marking flag indicator to indicate relative importance. When the user selects the indicator, indicating the displaying abstract together with the time of day of. can be selected, the user can choose all the event order more compact when display, wherein the less important event has a shorter time or is omitted).

12.	Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lucey-Deshpande-Cansler-McIntire-Borel, as applied to claim 7 above, in view of Thompson  et al. (US Publication 2015/0375117, hereinafter Thompson).
Regarding claim 9, Lucey-Deshpande-Cansler-McIntire-Borel discloses the computer-implemented data processing method of claim 7.
Lucey-Deshpande-Cansler-McIntire-Borel does not explicitly disclose but Thompson discloses wherein determining the presentation order for the plurality of selectable indications comprises determining, by one or more computer processors, the presentation order for the plurality of selectable indications based at least in part on one or more of a user context and a user preference (Thompson, para. 0527, wherein the user selection of one of the selectable options indicates the user's preference for the respective product or service associated with the selected one of the selectable options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Incorporate Thompson’s features into Lucey-Deshpande-Cansler-McIntire-Borel’s invention for enhancing user’s viewing experience by providing an interactive playback video system. 

13.	Claims 10-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Eledath et al. (US Publication 2016/0378861, hereinafter Eledath) in view of Cansler et al. (US Patent 8,561,113, hereinafter Cansler), and further in view of McIntire et al. (US Publication 2007/0250901, hereinafter McIntire). 
Regarding claim 10, Eledath discloses a video content augmentation system configured for generating augmented video content, the video content augmentation system comprising: 
one or more computer processors; memory storing computer-executable instructions that, when executed by the one or more computer processors, cause the one or more computer processors to perform operations (Eledath, fig. 4, processors and memory in computing devices for executing instructions) comprising: 
receiving, from an external server, video data corresponding to an event, the video data comprising a plurality of video frames and pixel data for each video frame of the plurality of video frames wherein the pixels data comprises identification data for one or more regions of pixels in each video frame of the plurality of video frames (Eledath, fig. 1, para. 0096, discloses computing system 110 receives video and images; fig. 8, para’s 0107-0110, pixel data/coordinates identify one or more regions of pixels in video frames); 
identifying, based at least in part on the pixel data, a particular region of pixels of the one or more regions of pixels in a particular video frame of the plurality of video frames (Eledath, fig. 8, para’s 0107-0110, pixel data/coordinates identify one or more particular regions of pixels in video frames);
determining, based at least in part on the particular region of pixels, a particular semantic element in the particular video frame that is associated with the particular region of pixels (Eledath, fig. 8, para’s 0107-0110, pixel data/coordinates identify person, object, and other elements that are associated with the particular regions);
determining, based at least in part on the pixel data, one or more semantic contexts for the particular semantic element (Eledath, fig. 8, para’s 0107-0110, pixel data/coordinates identify person, object, and other elements that are associated with the particular regions);
determining, based at least in part on the one or more semantic contexts and the particular semantic element, augmentation data for the particular semantic element, wherein the augmentation data comprises a plurality of augmentations (Eledath, fig. 8, para’s 0107-0110, Box 802 explains that the graphical overlay 820 is placed on the image 800 at a location, e.g., x, y pixel coordinates, that corresponds to a building whose geographic location is known.  By selecting the overlay, e.g., by speech or tapping on the overlay graphic 820, the user can obtain additional information about the location.  Box 804 explains that the graphical overlay 822 is placed on the image 800 at a location, e.g., x, y pixel coordinates, that corresponds to a person whose identity is known; a plurality of graphical overlays can be provided for a plurality of additional information); 
generating, by one or more computer processors, first augmented video content comprising the particular video frame and an augmentation of the plurality of augmentations (Eledath, fig. 8, para’s 0107-0110, Box 802 explains that the graphical overlay 820 is placed on the image 800 at a location, e.g., x, y pixel coordinates, that corresponds to a building whose geographic location is known.  By selecting the overlay, e.g., by speech or tapping on the overlay graphic 820, the user can obtain additional information about the location.  Box 804 explains that the graphical overlay 822 is placed on the image 800 at a location, e.g., x, y pixel coordinates, that corresponds to a person whose identity is known).
Eledath does not explicitly disclose:
the plurality of augmentations comprises one or more augmentation indications, wherein each of the one or more augmentation indications is associated with an augmentation of the plurality of augmentations; 
transmitting the first augmented video content to a graphical display device;
detecting a selection, on the graphical display device, of a particular augmentation indication associated with a particular augmentation of the plurality of augmentations; 
at least partially in response detecting the selection of the particular augmentation indication, generating, by one or more computer processors, second augmented video content comprising the particular video frame and the particular augmentation; and
transmitting the second augmented video content to a graphical display device.
Cansler discloses:
the plurality of augmentations comprises one or more augmentation indications, wherein each of the one or more augmentation indications is associated with an augmentation of the plurality of augmentations;  transmitting the first augmented video content to a graphical display device; detecting a selection, on the graphical display device, of a particular augmentation indication associated with a particular augmentation of the plurality of augmentations (Cansler, claims 1 and 2, augmenting the video content with at least one user-selectable option indicated by at least one metadata item to generate augmented content; and sending the augmented television content from the television receiver to a display device to display the augmented television content, wherein the at least one user-selectable options is displayed simultaneously with the content; detecting the at least one user-selectable option selected via a remote control device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cansler’s features into Eledath’s invention for enhancing user’s interactive playback experience.
Eledath-Cansler discloses detecting a selection, on the graphical display device, of a particular augmentation indication associated with a particular augmentation of the plurality of augmentations, but does not explicitly disclose:
at least partially in response detecting the selection of the particular augmentation indication, generating, by one or more computer processors, second augmented video content comprising the particular video frame and the particular augmentation; and
transmitting the second augmented video content to a graphical display device.
McIntire discloses:
at least partially in response detecting the selection of the particular augmentation indication, generating, by one or more computer processors, second augmented video content comprising the particular video frame and the particular augmentation (McIntire, para. 0428-0430, fig. 18, detecting viewer clicking on a supplemental item to access additional information; para. 0428-0430, fig. 18, McIntire, in response to the detected viewer clicking on a supplemental item, provide additional information associated with the supplemental item, i.e., the augmented content); and
transmitting the second augmented video content to a graphical display device (McIntire, para. 0428-0430, fig. 18, provide additional information for display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McIntire’s features with Eledath-Cansler’s invention for enhancing user’s viewing experience by providing an interactive video playback system.

Regarding claim 11, Eledath-Cansler-McIntire discloses the video content augmentation system of claim 10, wherein the augmentation data further comprises an augmentation option associated with no augmentation associated with the particular semantic element (McIntire, para. 0423, fig. 19B, a time counter may be inserted into a location of a frame with no additional augmentation related to the particular current semantic element).
The motivation and obviousness arguments are the same as claim 10.

Regarding claim 12, Eledath-Cansler-McIntire discloses the video content augmentation system of claim 11, wherein generating the first augmented video content comprises generating the first augmented video content comprising the particular video frame, the one or more augmentation indications, and no augmentation associated with the particular semantic element (McIntire, para. 0423, fig. 19B, a time counter may be inserted into a location of a frame with no additional augmentation related to the particular current semantic element).
The motivation and obviousness arguments are the same as claim 10.

Regarding claim 13, Eledath-Cansler-McIntire discloses the video content augmentation system of claim 10, wherein the particular augmentation comprises at least one of: (a) a link to a web site; (b) an avatar associated with a user; (c) a communications interface; and (d) advertising content (McIntire, para’s 0157 and 0370, directing user to a third party website is well known in the art).
The motivation and obviousness arguments are the same as claim 10.

Regarding claim 14, Eledath-Cansler-McIntire discloses the video content augmentation system of claim 10, wherein the particular semantic element comprises at least one of: (a) a person (McIntire, para. 0068, an actor or a person); (b) an item worn by a person (McIntire, para. 0287,  item worn by actress); (c) a portion of an environment; (d) an item in the environment; and (c) a portion of an item in the environment.
The motivation and obviousness arguments are the same as claim 10.

14.	Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lucey-Deshpande-Cansler-McIntire, as applied to claim 1 above, in view of Borel et al. (English Translation of Chinese Publication CN 108351964, 07-2018, hereinafter Borel).
Regarding claim 16, Lucey-Deshpande-Cansler-McIntire discloses the non-transitory computer-readable medium of claim 15, wherein: the computer-executable instructions further comprise instructions for:
determining the first augmentation option of the plurality of augmentation options comprises determining, by one or more computer processors, the first augmentation option of the plurality of augmentation options [based at least in part on the presentation order] (Deshpande, par. 0025, video insertion module 220 may receive the information from the event-based data extractor 210. The information may include the event detected and the frame number of the video this event corresponds to. For example, if the on-screen dashboard includes a shot-clock decremented from a value of 11 seconds to a value of 10 seconds, the event-based data detector 210 will extract this event, e.g., clock decrement, and the frame at which the decrement occurred; this information may then be used by the video insertion module 220 to annotate/augment the video-program 240 with an enhancement, e.g., shot-clock graphic, related to the event; par. 0025, present the inserted content with the video stream; Cansler, claims 1 and 2, augmenting the video content with “first” user-selectable option indicated by at least one metadata item to generate augmented content; and sending the augmented television content from the television receiver to a display device to display the augmented television content, wherein the “first” user-selectable options is displayed simultaneously with the content);
determining the second augmentation option of the plurality of augmentation options comprises determining, by one or more computer processors, the second augmentation option of the plurality of augmentation options (Cansler, claims 1 and 2, augmenting the video content with “second” user-selectable option indicated by at least one metadata item to generate augmented content; and sending the augmented television content from the television receiver to a display device to display the augmented television content, wherein the “second” user-selectable options is displayed simultaneously with the content [based at least in part on the selection of the first augmentation content and the presentation order].
Lucey-Deshpande-Cansler-McIntire does not explicitly disclose but Borel discloses determining, by one or more computer processors, a presentation order for the plurality of augmentation options; determining the first augmentation option of the plurality of augmentation options based at least in part on the presentation order; and 
Determining the second augmentation option of the plurality of augmentation options based at least in part on the selection of the first augmentation content and the presentation order (Borel, page 3, store indications in a detected significant event marking flag indicator to indicate relative importance. When the user selects one of the indicators, the user can choose all the event order more compact when display, wherein the less important event has a shorter time or is omitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Borel’s features into Lucey-Deshpande-Cansler’s invention for enhancing user’s playback experience by providing a prioritized interactive playback video system.

15.	Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lucey-Deshpande-Cansler-McIntire-Borel, as applied to claim 16 above, in view of Thompson  et al. (US Publication 2015/0375117, hereinafter Thompson).
Regarding claim 17, Lucey-Deshpande-Cansler-McIntire-Borel discloses the non-transitory computer-readable medium of claim 16.
Lucey-Deshpande-Cansler-McIntire-Borel does not explicitly disclose but Thompson discloses wherein determining the determining the presentation order for the plurality of augmentation options comprises determining, by one or more computer processors, the presentation order for the plurality of augmentation options based at least in part on one or more of the semantic context and user context (Thompson, para. 0527, wherein the user selection of one of the selectable options indicates the user’s preference for the respective product or service associated with the selected one of the selectable options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Incorporate Thompson’s features into Lucey-Deshpande-Cansler-McIntire-Borel’s invention for enhancing user’s viewing experience by providing an interactive playback video system.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484